UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 21, 2014 PHARMAGEN, INC. (Exact name of registrant as specified in its charter) Nevada 000-54523 27-0777112 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 9337 Fraser Avenue Silver Spring, MD 20910 (Address of principal executive offices) (zip code) (204) 898-8160 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 21, 2014, Richard A. Wolpow was appointed as a member of our Board of Directors, and further appointed as Chairman of the Board of Directors, to serve for an initial term of three (3) years or until such time as he is re-elected for an additional term or until his success or duly nominated and elected, in accordance with the Bylaws. We do not have any committees of our Board of Directors at this time. There are no family relationships between Mr. Wolpow and any of our other officers or directors. Also on February 21, 2014, Mr. Wolpow was appointed as our Interim-Chief Operating Officer, to serve until his resignation or until his replacement is appointed. Mr. Wolpow, age 50 has been advising and operating small to mid‐size private and public companies for 20 years. Most recently, beginning in 2007, Mr. Wolpow a founder, Secretary, and Director of POC Network Technologies, Inc., a provider of billing and reimbursement for vaccines and other pharmaceutical products. Previously, from 2001 to 2010, Mr. Wolpow was founder, COO and Vice Chairman of Dispensing Solutions, Inc. (DSI), a Pharmaceutical Manufacturer operating a state‐of‐the‐art repackaging facility in Santa Ana, California, which he sold to PSS World Medical (NASDAQ: PSSI). Prior to DSI, Mr. Wolpow, through his holding company Ocean View Investment Holdings Ltd., was the primary investor and principal shareholder of Trinity Health Ventures. In 2000 Trinity, being a primary entity in a Goldman Sachs roll‐up, became Odyssey Health Care Inc. (NASDAQ: ODSY), later selling in June 2010, to Gentiva Health Services (NASDAQ: GTIV) for over a billion dollars. Richard was also one of the principals with Freedom Health, Inc., a developer of an intelligent debit health card in association with Buck Consultants, Mellon Bank and MasterCard. Mr. Wolpow’s first health related company started in 1995 when he was recruited to run TheHealthChannel.com. Other entrepreneurial successes include ventures in the Internet, resort ownership, music/audio, construction and apparel industries. Other than as set forth above, Mr. Wolpow is not a director of any company with a class of securities registered pursuant to section 12 of the Exchange Act or subject to the requirements of section 15(d) of such Act or any company registered as an investment company under the Investment Company Act of 1940. Consulting Agreement On December 12, 2013, we received a fully executed copy of a Consulting Services Agreement dated December 9, 2013 with Bagel Boy Equity Group II, LLC, a private family office, whereby its managing partner, Richard A. Wolpow will become Chairman of the Board of Directors and interim Chief Operating Officer. The appointment of Mr. Wolpow to these positions is expected within the next week. Bagel Boy Equity Group will lead our efforts to deploy a roll-up consolidation plan in the hard-to-find secondary wholesale and sterile compounding market. 2 As consideration under the Consulting Agreement, we issued to Bagel Boy a warrant to acquire up to three percent (3%) of our issued and outstanding shares of common stock, calculated at the time of exercise, at an exercise price of $0.0065 per share (the “Commencement Warrant”). The warrant vests in two equal parts, one-half immediately upon vesting and one-half upon completion of the acquisition of two (2) Acquisition Targets, as defined in the Consulting Agreement. The warrant may be exercised at any time beginning on June 9, 2014 and during the seven (7) years thereafter, subject to the vesting set forth above and a 9.9% ownership limitation set forth therein. As further consideration under the Consulting Agreement, we agreed to pay to Bagel Boy a consulting fee of $15,000 per month, payable in the form of cash (at a 25% discount) or in the form of a cashless exercise warrant exercisable at fifty percent (50%) of the lowest five (5) closing bid prices during the ten (10) trading days prior to exercise (the “Consulting Warrant”). The warrant may be exercised at any time beginning on June 9, 2014 and during the seven (7) years thereafter, subject to a 9.9% ownership limitation set forth therein. Bridge Financing On December 12, 2013, we entered into a Securities Purchase Agreement with Bagel Boy Equity Group, II, LLC, an entity owned and controlled by Mr. Wolpow, for the sale of one hundred thousand (100,000) shares of our newly created Series C Convertible Preferred Stock at $1.00 per share, for total consideration of $100,000. The shares of Series C Convertible Preferred Stock have one (1) vote per share, are redeemable by us on ten (10) trading days advance notice at two hundred percent (200%) of the purchase price, and are convertible into common stock on either a fixed percentage basis or a variable conversion basis. On a fixed conversion basis, the holders of the Series C Convertible Preferred Stock can acquire upon conversion, in the aggregate, fifteen percent (15%) of the then-outstanding shares of common stock of the Company. On a variable conversion basis, the shares are convertible at 33.33% of the lowest five (5) closing bid prices of our common stock during the ten (10) trading days prior to conversion. In no event can any single shareholder convert the Series C Convertible Preferred Stock if it will result in their ownership exceeding 9.99% of our then issued and outstanding shares. On February 14, 2014, we entered into a second Securities Purchase Agreement with Bagel Boy Equity Group, II, LLC, an entity owned and controlled by Mr. Wolpow, for the sale of an additional one hundred thousand (100,000) shares of our newly created Series C Convertible Preferred Stock at $1.00 per share, for total consideration of $100,000. 3 Section 3 – Securities and Trading Markets Item 3.02. Unregistered Sales of Equity Securities. Bridge Financing On February 14, 2014, we entered into a second Securities Purchase Agreement with Bagel Boy Equity Group, II, LLC, an entity owned and controlled by Mr. Wolpow, for the sale of an additional one hundred thousand (100,000) shares of our newly created Series C Convertible Preferred Stock at $1.00 per share, for total consideration of $100,000. The issuance was exempt from registration pursuant to Section 4(a)(2) of the Securities Act of 1933, and the shareholder was accredited, familiar with our operations, and there was no solicitation in connection with the issuance. Our Board of Directors approved an offering of up to five hundred thousand (500,000) shares of Series C Convertible Preferred Stock at $1.00 per share, and to date we have sold Two Hundred Twenty Five Thousand (225,000) of the shares. The shares of Series C Convertible Preferred Stock have one (1) vote per share, are redeemable by us on ten (10) trading days advance notice at two hundred percent (200%) of the purchase price, and are convertible into common stock on either a fixed percentage basis or a variable conversion basis. On a fixed conversion basis, the holders of the Series C Convertible Preferred Stock can acquire upon conversion, in the aggregate, fifteen percent (15%) of the then-outstanding shares of common stock of the Company. On a variable conversion basis, the shares are convertible at 33.33% of the lowest five (5) closing bid prices of our common stock during the ten (10) trading days prior to conversion. In no event can any single shareholder convert the Series C Convertible Preferred Stock if it will result in their ownership exceeding 9.99% of our then issued and outstanding shares. Section 9 – Financial Statements and Exhibits. Item 9.01 Financial Statements and Exhibits. (d)Exhibits 4.2 (1) Certificate of Designation for Series C Convertible Preferred Stock 10.1 (1) Consulting Services Agreement with Bagel Boy Equity Group II, LLC 10.2 (1) Common Stock Commencement Warrant 10.3 (1) Common Stock Consulting Warrant 10.4 (1) Form of Securities Purchase Agreement for Series C Convertible Preferred Stock Incorporated by reference from our Current Report on Form 8-K dated and filed with the Commission on December 16, 2013 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pharmagen, Inc. Dated: February 21, 2014 By: /s/ Mackie Barch Mackie Barch President and Chief Executive Officer 5
